DETAILED ACTION
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the clamping holes and pins of claim 11 and the magnetic connecting means of claim 9 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
The drawings are objected to because there is a lack of drawings.  There is no way to see what is happening to the portion of the elastic piece when it is between the back wall and the cover, there is no clear view of the means for rotatably connecting the cover and body.  Additional drawings would be helpful for full disclosure and understanding of applicant’s invention.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 3, 4, 6, 7, 10, 12 are objected to because of the following informalities:  
Portions of claim 6 are redundant and broader than claim 1 from which it depends.  
The limitation “the end of the elastic piece interlocked with the side of the pill storage cavity is interlocked with the rear end of the pill storage cavity of the box body” is a broader limitation than in claim 1 where the elastic piece must be interlocked with a notch at an upper edge of a vertical back wall. 
Claim 7, “define” should be “defined”.
Claim 9, the first instance of “bodies,” line 2, should be “body.”  Later in line 2, pill body bodies, should be “pill box bodies.”
Regarding claims 3, 4, 10 and 12, the term “inverse” has no particular meaning in the art of elastic springs.  The “inverse head” is shown as a bent portion in fig. 3, at 25 and for the purposes of examination is interpreted as a bent end portion of the elastic piece. 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 12 and 13 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.

Regarding claim 12, applicant does not have support for the claimed shape of the clamping seat.  There is no written description of a triangular prism and the figures show a generally triangular shape, but one side is curved, fig. 2.  With this in mind, the shape of a triangular prism with three parallelogram-shaped sides is not supported by the original disclosure.

Claim 13 depends from claim 12 and is also not supported.

Claims 1 and 3-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the other end of the elastic piece" in the last line.  There is insufficient antecedent basis for this limitation in the claim.
Regarding claim 1, first, the another/other end of the elastic piece is claimed as being interlocked with a side of the pill storage cavity; then, the another/other end is claimed as being interlocked with a notch of the vertical back wall of the pill storage cavity.  
Is “a side” intended to mean a general area and not a side wall? Or, is the “vertical back wall” the same as the side wall?  For the purposes of examination the side is assumed to mean a general side area and not a side wall.  Clarity is required since the same end of the elastic piece is claimed as being interlocked twice.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 6, 8 and 11, are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Lee (US 6371321).
Regarding claim 1, Lee discloses a container having a body (case chamber 1) with a cavity within the body capable of holding pills, at least one cover (lid 4).  
The cavity has an upper end opening, fig. 3; 
the cover is matched with and disposed on the upper end opening one end of the cover is rotatably connected with the body (via a hinge at 42 and 321, fig. 6); 
wherein one end of the elastic piece 5 is fixed to the cover (within notch 411, fig. 8); 
another end of the elastic piece interlocked with a side (back side) of the pill storage cavity of the box body, fig. 8 at 121;
wherein a notch at 121, fig. 9, is defined in an upper edge of a vertical back wall of the pill storage cavity; and 
the other end of the elastic piece is interlocked with the notch, seen as being within the notch that is open at the top (upper edge) of a vertical back wall, fig. 7.

Regarding claim 6, Lee further discloses that a rear end of the cover is rotatably connected with a rear end of the pill storage cavity of the body, col. 3: 22-30; 
a front end of the cover at 43 is detachably buckled with a front end of the pill storage cavity of the box body at latch 221 with lock pawl 2221; 
the end of the elastic piece fixed to the cover is fixed to an inner surface of the rear end of the cover at 411, fig. 8, and the end of the elastic piece interlocked with the side of the pill storage cavity is interlocked with the rear end of the pill storage cavity of the body (within 122), fig. 8.

Regarding claims 8 and 11, Lee further discloses that the box body comprises at least one row of pill storage cavities assembled together side by side along a longitudinal direction of the box body, col. 3: 47-55.  Col. 3: 47-55 of Lee describes several containers joined side by side via an opening at 131 (clamping hole), fig. 7, located on one sidewall of the body engaging with wall opening at 141, fig. 6 and pins (clamping pin) at 142, located on the opposing sidewall of the body.

Claim(s) 1, 5 and 6, are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Damaghi et al (US 2007/0278227).
Regarding claim 1, Damaghi discloses a container having a body 10 comprising at least one storage cavity 14, where the storage cavity is capable of holding pills and at least one cover 16 [0041-0042];
the storage cavity defines an upper end opening (dispenser portion 22 within walls 24, aperture 31 through flap 30, [0042]; 
the cover is matched with and disposed on the upper end opening, fig. 3 and fig. 7, one end of the cover is rotatably connected with the box body; another end of the cover is detachably buckles with the body at latch 21, fig. 1; 
wherein an elastic piece 62 is disposed on an inner surface of the end of the end of the cover rotatably connected with the body; 
wherein one end of the elastic piece is fixed to the cover via a clamping seat at 70, another end of the elastic piece interlocked with a side of the pill storage cavity of the body; 
wherein a notch (opening 82) is defined in an upper edge of a vertical back wall (the notch is in the vertical back wall 80, fig. 5 that depends down from the top of the housing, fig. 6) of the pill storage cavity; and 
the other end of the elastic piece is interlocked with the notch via lower flange 69, fig. 4.

Regarding claim 5, Damaghi further discloses that the various elements of the device are made from flexible plastic material, [0041], last line.

Regarding claim 6, Damaghi further discloses that a rear end of the cover is rotatably connected with a rear end of the pill storage cavity of the body (via a hinge [0045], fig. 6 and 7);
A front end of the cover is detachably buckled with a front end of the pill storage cavity of the body (corresponding buckling/clamping at 121/145);
The end of the elastic piece fixed to the cover is fixed to an inner surface of the rear end of the cover, fig. 8, 9 and 11, and the end of the elastic piece interlocked with the side of the pill storage cavity is interlocked with the rear end of the pill storage cavity of the box body, as applied above, seen in fig. 16.

Claim(s) 1, 5, 6, 7 are rejected under 35 U.S.C. 102(a)(2) as being Bandoh et al. by (US 2006/0096984 A1).
Regarding claim 1, Bandoh discloses a body 2 capable of holding pills wherein the body comprises a storage cavity (within the body, fig. 6) capable of holding pills and at least one cover 4; the pill storage cavity defines an upper end opening (take out port 10);
the cover is matched with and disposed on the upper end opening, fig. 6, one end of the cover is rotatably connected with the box body (via hinge at 4c, fig. 9);
another end of the cover is detachably buckled with the body;
wherein an elastic piece 5 is disposed on an inner surface of the end of the cover rotatably connected with the box body, fig. 6; 
wherein one end of the elastic piece is fixed to the cover at 4d and 15 fig. 9;
another end of the elastic piece is interlocked with a notch (hole 2f) in a side of the pill storage cavity of the box body, the notched is defined in an upper edge of a vertical back wall of the pill storage cavity (the notch 2f is in the vertical wall surrounding the notch [0048].
 
Regarding claim 5, Bandoh further discloses that the elastic part is made from metal or rubber, [0047], last 4 sentences.

Regarding claim 6, Bandoh further discloses that a rear end of the cover is rotatably connected with a rear end of the pill storage cavity of the body (via a hinge at 4c, 4h, [0047] fig. 1b and 9);
A front end of the cover is detachably buckled with a front end of the pill storage cavity of the body (corresponding buckling/clamping at 7 and 4h);
The end of the elastic piece fixed to the cover is fixed to an inner surface of the rear end of the cover, fig. 6 and 8, and the end of the elastic piece interlocked with the side of the pill storage cavity is interlocked with the rear end of the pill storage cavity of the box body, as applied above.

Regarding claim 7, Bandoh further discloses that a locking buckle 7 matched with the pill storage cavity is disposed on a front end of the box body, and a buckle hole 4j is defined in the front end of the cover, fig. 6 and 8; wherein the buckle hole of the cover is buckled with the locking buckle when the cover is closed.

Claim Rejections - 35 USC § 103
Claim(s) 5 is rejected under 35 U.S.C. 103 as being unpatentable over Lee as applied to claim 1 above.
Regarding claim 5, the references applied above teach all of claim 1, as applied above.  Lee does not teach any particular material for the elastic spring plate 5 (disclosed as a spring col. 1: 32-35).  
However, metal is a well-known material for forming a flat plate that acts as a spring, often called a leaf spring.  
With this in mind, it would have been obvious matter of design choice to one of ordinary skill in the art before the effective filing date of the claimed invention to form the spring plate of Lee from metal.

Claim(s) 9 is rejected under 35 U.S.C. 103 as being unpatentable over Lee as applied to claim 1 above, and further in view of Cetera (US 2009/0166243).
Regarding claim 9, the references applied above teach all of claim 1, as applied above.  
Lee further discloses that the box body comprises at least one row of pill storage cavities arranged side by side along a longitudinal direction of the box body, col. 3: 47-55, describes several containers joined side by side via the opening at 131 (clamping hole), fig. 7, located on one sidewall of the body engaging with wall opening at 141, fig. 6 and pins (clamping pin) at 142, located on the opposing sidewall of the body; each of the bodies having a cavity and a cover.
Lee does not teach that adjacent pill bodies include magnetic attraction.
Cetera is analogous art in regard to container organizers.  Cetera teaches two adjacent body bodies 10 are connected by magnetic attraction [0026] (magnetic attraction at 20 and 21); each of the box bodies 14 comprises the at least one storage cavity (cavity not numbered by seen in fig. 1) defining the upper end opening and at least one cover 13.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the attachment means between the row of containers of Lee to include magnetic attachment means in order more securely hold the bodies in the side by side connection so they do not inadvertently disengage from one another.

Allowable Subject Matter
Claims 3, 4, 10, would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Regarding claims 3 and 10, no available prior art teaches the claimed elastic piece shape in combination with the particulars of how the shape of the elastic piece engages with the structure of the cover and body of the pill organizer. Claim 4 depends from claim 3 and is allowable for the same reason claim 3 is allowable.

Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because the new ground of rejection does not rely on any reference or combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOLLIE L IMPINK whose telephone number is (571)270-1705. The examiner can normally be reached Monday-Friday (7:30-3:30).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Stashick can be reached on (571) 272-4561. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MOLLIE LLEWELLYN IMPINK
Primary Examiner
Art Unit 3735



/MOLLIE IMPINK/Primary Examiner, Art Unit 3735